      Case 1:20-cv-11814-PBS Document 13 Filed 11/13/20 Page 1 of 3



                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

BENVINDO M. ROCHA,                  )
                                    )
          Petitioner,               )
                                    )            Civil Action
          v.                        )            No. 20-11814-PBS
                                    )
JOSEPH D. MCDONALD, SHERIFF,        )
                                    )
          Respondent.               )
                                    )


                                 ORDER

                          November 13, 2020

Saris, D.J.

  On October 5, 2020, Benvindo Monteiro Rocha, an immigration

detainee held at the Plymouth County Correctional Facility,

filed a pro se petition for writ of habeas corpus under 28

U.S.C. § 2241 seeking release from custody pursuant to Zadvydas

v. Davis, 553 U.S. 678 (2001).     See Docket No. 1.

  Now before the Court is respondent’s motion to dismiss and

memorandum of law.    See Docket Nos. 10, 11.      The respondent

argues that (1) the petition is premature because the petition

was filed before Rocha’s detention reached the six-month mark;

(2) the petition fails to allege facts that suggest Rocha’s

removal is not reasonably foreseeable; (3) the government is

attempting to secure a flight to Cape Verde to effectuate

Rocha’s removal; and (4) the government has a strong interest in
         Case 1:20-cv-11814-PBS Document 13 Filed 11/13/20 Page 2 of 3



Rocha’s continued detention based on risk of flight and

community safety.      See Docket No. 11.

  The deadline for petitioner to file opposition to respondent’s

motion to dismiss was October 30, 2020.          Rocha failed to file

opposition by this deadline.        However, on November 6, 2020,

Rocha filed a letter explaining that he did not receive a copy

of respondent’s motion for extension of time.           See Docket No.

12.

  Although Rocha’s Zadvydas claim was not ripe when he filed his

petition, he has now been in custody over six months. Respondent

submitted the declaration of Yolanda Marfissi, a Supervisory

Detention and Deportation Officer for the Office of Enforcement

and Removal Operations within ICE. See Mem. Of Law (Marfissi

Decl.) See Docket No. 11-1.        Ms. Marfissi asserts in her

declaration that travel restrictions to Cape Verde related to

COVID-19 were recently lifted and that ICE is currently in the

process of scheduling Rocha for a commercial flight to Cape

Verde.    Id. at ¶¶ 12 – 14.      The earliest such flights for ICE to

reserve began on November 5, 2020, and ICE is also in the

process of scheduling a charter flight to Cape Verde in mid-

November.     Id. at ¶ 14.    ICE was advised that based upon a

review of Rocha’s medical record by the Plymouth County House of

Correction’s Health Service Administrator and the facility



                                       2
      Case 1:20-cv-11814-PBS Document 13 Filed 11/13/20 Page 3 of 3



physician, Rocha has no medical issues that render him a greater

risk for serious illness from COVID-19.       Id. at ¶ 50.

  Accordingly, this Court hereby orders that:

  1. Respondent shall file a report, on or before November 30,

     2020, in which he states the status of efforts to remove

     Rocha.

  2. Rocha shall file any opposition to the pending motion to

     dismiss by November 30, 2020.      The Clerk shall send a copy

     of this Order with copies of respondent’s motion to dismiss

     (#10) and memorandum of law (#11) to petitioner as follows:

     Benvindo M. Rocha (#29659), Plymouth County Correctional

     Facility, 26 Long Pond Road (D53 - cell 304), Plymouth, MA

     02360.

  3. The petition and motion to dismiss will be held under

     advisement pending the court’s review of the parties’

     responses to this order.

SO ORDERED.



                                 /s/ Patti B. Saris
                                 Patti B. Saris
                                 United States District Judge




                                    3
